                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 BERNARD D. COLLINS,

         Plaintiff,                                  Case No. 18-12401
                                                     Honorable Laurie J. Michelson
 v.                                                  Magistrate Judge Stephanie Dawkins Davis

 COMMISSIONER OF SOCIAL
 SECURITY,

         Defendant.


      ORDER ACCEPTING REPORT AND RECOMMENDATION [18], GRANTING
      DEFENDANT’S MOTION FOR SUMMARY JUDGMENT [17] AND DENYING
            PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [13]


        Before the Court is Magistrate Judge Stephanie Dawkins Davis’ June 30, 2019, Report and

Recommendation. (ECF No. 18.) At the conclusion of her report, Magistrate Judge Davis notified

the parties that they were required to file any objections within 14 days of service, as provided in

Federal Rule of Civil Procedure 72(b)(2) and Eastern District of Michigan Local Rule 72.1(d), and

that “[f]ailure to file specific objections constitutes a waiver of any further right of appeal.” (ECF

No. 18, PageID.661.) It is now July 26, 2019. As such, the time to file objections has expired. And

no objections have been filed.

        The Court finds that the parties’ failure to object is a procedural default, waiving review of

the Magistrate Judge’s findings by this Court. In United States v. Walters, 638 F.2d 947, 949–50

(6th Cir. 1981), the Sixth Circuit established a rule of procedural default, holding that “a party

shall file objections with the district court or else waive right to appeal.” And in Thomas v. Arn,

474 U.S. 140, 144 (1985), the Supreme Court explained that the Sixth Circuit’s waiver-of-

appellate-review rule rested on the assumption “that the failure to object may constitute a
procedural default waiving review even at the district court level.” 474 U.S. at 149; see also

Garrison v. Equifax Info. Servs., LLC, No. 10-13990, 2012 WL 1278044, at *8 (E.D. Mich. Apr.

16, 2012) (“The Court is not obligated to review the portions of the report to which no objection

was made.” (citing Thomas, 474 U.S. at 149–52)). The Court further held that this rule violates

neither the Federal Magistrates Act nor the Federal Constitution.

       The Court therefore finds that the parties have waived further review of the Magistrate

Judge’s Report and accepts her recommended disposition. It follows that the Commissioner’s

motion for summary judgment (ECF No. 18) is GRANTED and the Plaintiff’s motion (ECF No.

13) is DENIED.

       SO ORDERED.

                                             s/Laurie J. Michelson
                                             LAURIE J. MICHELSON
                                             UNITED STATES DISTRICT JUDGE


Date: July 29, 2019



                                     CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing document was served upon counsel of record
and/or pro se parties on this date, July 29, 2019, using the Electronic Court Filing system and/or
first-class U.S. mail.


                                             s/William Barkholz
                                             Case Manager




                                                2
